284 S.W.3d 735 (2009)
Charles C. GRAHAM, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69839.
Missouri Court of Appeals, Western District.
April 21, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 2, 2009.
Application for Transfer Denied June 30, 2009.
Charles C. Graham, pro se.
Shaun J. Mackelprang, for Respondent.
Before Division Two: LISA WHITE HARDWICK, P.J., HAROLD L. LOWENSTEIN, *736 Judge and VICTOR C. HOWARD, Judge.

ORDER
PER CURIAM:
Charles C. Graham appeals the trial court's dismissal of his Rule 74.06(d) motion to vacate or set aside the judgment denying his Rule 29.15 motion.
The judgment is affirmed. Rule 84.16(b).